Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 10: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of  assigning, by a damage identification (DI) computing device, a geographical region to a drone fleet including a plurality of drones communicatively coupled together; automatically navigating the drone fleet within the geographical region to collect damage data associated with damaged properties; collecting, using the drone fleet, damage data associated with a first property within the geographical region; evaluating the drone-collected damage data of the first property to establish a damage consensus; transmitting, using the drone  (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 10 and 18. 
Claim 2 recites wherein the at least one processor is further programmed to: store the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the at least one processor is further programmed to: retrieve a list of insured properties located within the geographical region from a database, wherein the list of insured properties includes the first property within the geographical region and indicates a location of each property identified in the list of insured properties; and transmit the list of insured properties to the drone fleet, wherein the drone fleet is configured to automatically navigate to the locations indicated by the list of insured properties.  This limitation is also part of supra.
Claim 4 recites wherein the drone fleet is configured to automatically generate a path based on the locations indicated by the list of insured properties, and navigate within the geographical region using the generated path.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the list of insured properties includes baseline data representing each property included in the list of insured properties in an undamaged state, wherein the drone fleet is configured to compare the drone-collected damage data associated with the first property to the baseline data associated with the first property to determine if the first property is damaged.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the drone- collected damage data collected by the plurality of drones includes a plurality of imagesPATENT Attorney Docket No.: 34676-00131A-CON1 associated with the first property, and wherein the at least one processor is further programmed to: generate a three dimensional (3D) model of the first property using the plurality of images; and store the 3D model in a block of a blockchain structure.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein the at least one processor is further programmed to notify at least one of an insurance policyholder and an insurance provider associated with an insurance policy of the first property that the first property is damaged, wherein the insurance provider reviews the blockchain structure to resolve an insurance claim for the first property.  This limitation is supra.
Claim 9 recites wherein the drone fleet is further configured to: compare the damage consensus to a predetermined damage threshold; and transmit the drone-collected damage data to the DI computing device based on the comparison.    This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites storing the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 12 recites retrieving, by the DI computing device, a list of insured properties within the geographical region from a database, wherein the list of insured properties includes the first property and indicates a location of each property identified in the list of insured properties; and transmitting, by the DI computing device, the list of insured properties to the drone fleet, wherein the drone fleet automatically navigates to the locations indicated by the list of insured properties.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 13 recites wherein automatically navigating the drone fleet further comprises: automatically generating, by the drone fleet, a navigation path based on the locations indicated by the list of insured properties; and navigating within the geographical region using the generated navigation path.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
supra.
Claim 15 recites notifying at least one of an insurance policyholder and an insurance provider associated with an insurance policy of the first property that the first property is damaged, wherein the insurance provider reviews the blockchain structure to resolve an insurance claim for the first property.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 17 recites wherein transmitting the drone-collected damage data further comprises: comparing the damage consensus to a predetermined damage threshold; and transmitting, by the drone fleet, the drone-collected damage data to the DI computing device based on the comparison.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 19 recites wherein the computer-executable instructions further cause the at least one processor to store the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.  This limitation is also part of the abstract idea identified in claim 18, and is similarly rejected under the same rationale as claim 18, supra.
Claim 20 recites wherein the drone-collected damage data collected by the plurality of drones includes a plurality of images associated with the first property, and wherein the supra.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/7/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes a new 101 rejection on the grounds of the Federal Circuit Court case, Yu v. Apple, decided 6/11/2021, which dealt image processing using a digital camera patent as abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawlor (US 20150317739) disclose image comparison at the site. 
Hopkins (US 10762572) discloses image comparison. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698